United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3547
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Jonathan Woods

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: May 9, 2022
                              Filed: August 31, 2022
                                  ____________

Before STRAS, MELLOY, and KOBES, Circuit Judges.
                           ____________

MELLOY, Circuit Judge.

      Former state senator Jonathan Woods appeals the district court’s1 denial of his
post-direct-appeal motion for a new trial or sentencing hearing. We affirm.



      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
        Woods and others were convicted of several offenses related to bribery and
kickback schemes involving state funds. See United States v. Woods, 978 F.3d 554
(8th Cir. 2020) (direct appeal); see also, United States v. Paris, 954 F.3d 1069 (8th
Cir. 2019) (co-defendant direct appeal). Some co-conspirators cooperated with
investigators, some pleaded guilty, and others, like Woods, went to trial. Evidence
at trial established that Woods participated in two separate schemes through which
he directed public funds to organizations in exchange for payments to himself and the
hiring of specific individuals. Due to the extensive nature of the underlying schemes,
the number of resulting criminal cases, and protracted proceedings below to address
the destruction of computer data by an FBI agent, the district court in this matter
gained particularly in-depth familiarity with the case.

       As relevant to the present appeal, one of the underlying conspiracies involved
an organization hiring Woods’s eventual wife, Christina Mitchell, at Woods’s request
as part of a kickback for Woods’s routing of public funds to the organization. As also
relevant to the present appeal, a former Arkansas state senator, Jeremy Hutchinson,
purportedly served as counsel to a co-conspirator, Milton “Rusty” Cranford, and to
an organization that received funds through the conspiracy. Hutchinson, who was a
co-conspirator in the underlying schemes, cooperated with the FBI and later pleaded
guilty to several offenses.

       Approximately six months after we issued an opinion affirming Woods’s
convictions and four months after our mandate issued, Woods filed a motion for a
new trial pursuant to Federal Rule of Criminal Procedure 33 alleging that newly
discovered evidence demonstrated violations of Brady v. Maryland, 373 U.S. 83
(1963). The evidence at issue included a letter describing Hutchinson’s interactions
with investigators and an investigator’s notes concerning the organization’s hiring of
Mitchell. In support of his motion, Woods argued the evidence showed that
Hutchinson had vetted Mitchell for the job she received and had found her qualified.
As a second point of support, Woods argued that an investigator had interfered with

                                         -2-
the attorney client privilege between Hutchinson and Cranford by causing Hutchinson
to disclose privileged information from Cranford.

       The district court determined that evidence concerning the vetting of Christina
Mitchell was neither material nor exculpatory. See Brady, 373 U.S. at 87 (“We now
hold that the suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecution.”). We
agree.

        “Evidence is material only if there is a reasonable probability that, had the
evidence been disclosed to the defense, the result of the proceeding would have been
different.” United States v. Ladoucer, 573 F.3d 628, 636 (8th Cir. 2009) (quoting
Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987)). Here, general evidence of the
circumstances surrounding Mitchell’s hiring was material in that it demonstrated one
aspect of a quid pro quo exchange of public funds for Woods’s benefit. The
additional fact that a convicted co-conspirator vetted Mitchell and found her qualified
for the position is not material because it does little to show the absence of a quid pro
quo exchange. Woods’s theory of materiality rests on the common-sense assertion
that the hiring of an unqualified applicant could give rise to an inference of
impropriety. The district court, however, expressly distinguished the present situation
involving a qualified applicant and correctly noted that: (1) a witness at trial had
testified that Mitchell was the most qualified applicant and (2) the government had
not argued that Mitchell was unqualified. Given the evidence actually adduced at
trial, we agree that disclosure of Mitchell’s vetting by a co-conspirator and further
evidence as to her qualifications would not have created a “reasonable probability”
of a different outcome at trial.2


      2
        To the extent Woods also seeks a new sentencing hearing, we also agree with
the district court that the funds at issue drove the sentencing guidelines and that
further evidence as to Mitchell’s hiring is not material as to sentencing.

                                          -3-
      We also agree that the evidence in question—notes from an investigator
referencing a discussion of the vetting with another co-conspirator—was not
exculpatory. On balance, the notes tended to buttress rather than rebut the
government’s theory of the case in that the notes indicate the organization hired
Mitchell in exchange for Woods’s acquisition of funds.

       As to the allegations of interference with an attorney-client relationship, we
held in Paris that a defendant could not assert the purported violation of another
defendant’s right to counsel as a violation of his own rights. See Paris, 954 F.3d at
1072 (“The Sixth Amendment right to counsel is personal to each defendant.”). As
such, Woods cannot assert purported interference in the alleged attorney-client
relationship between Hutchinson and Cranford as a violation of his own rights. In
seeming recognition of this limitation, Woods argues that evidence of interference
demonstrates heavy-handed government tactics that pervaded the case and merit
exploration at a hearing. But, as correctly noted by the district court, the purportedly
newly discovered evidence did not suggest an agent had directed anyone to inquire
as to discussions between Woods and his own attorneys. At any rate, even if the
evidence in question did relate to Woods, it was previously available: the government
provided Woods a summary of the evidence in question prior to briefing in his direct
appeal, yet he did not raise the issue in his appeal.

       Because the purportedly newly discovered evidence buttressed rather than
rebutted the case against Woods and was immaterial or previously available, we find
no abuse of discretion. See United States v. Ryan, 153 F.3d 708, 711 (8th Cir. 1998)
(standard of review on denial of a new trial). We also find no abuse of discretion in
the district court’s denial of an evidentiary hearing. United States v. Baker, 479 F.3d
574, 579 (8th Cir. 2007) (standard of review on denial of an evidentiary hearing). No
outstanding questions merited exploration at a hearing, particularly in light of the
district court’s thorough familiarity with this matter. Id. (an evidentiary hearing is not
required “[a]bsent exceptional circumstances” and the need for a hearing is lessened
when same judge presided at trial).

                                           -4-
We affirm the judgment of the district court.
                ______________________________




                            -5-